DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 27, 2022.
	Claims 1-8, 10-18 and 20 are pending.  Claims 1 and 11 are amended.  Claims 9 and 19 are canceled.  Claims 1 and 11 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on July 31, 2020.
Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited controller configured to control the memory device to perform a read retry operation when the read operation is failed, in combination with the other limitations.
With respect to independent claim 11, there is no teaching or suggestion in the prior art of record to provide the recited step of controlling the memory device to perform a read retry operation when the read operation fails, in combination with the other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825